Graham, Judge,
delivered the opinion of the court:
This is a suit by the plaintiff, a subcontractor of a corporation known as the American Machine Co. The latter had a contract with the defendant for the manufacture of certain shells. The plaintiff’s subcontract was for the delivery of certain gauges which were necessary for use in the manufacture of these shells by the American Machine Co. Plaintiff’s subcontract was for delivery of 70 gauges to be paid for on the basis of the number of hours’ work required. Had it been paid for the 70 gauges it would have been entitled to payment under its contract in the sum of $7,780.90. *769It delivered 12 of the gauges to the American Machine Co. and was not paid for them, and thereupon refused to deliver the remaining 58. The American Machine Co. could not proceed with the manufacture of the shells without the gauges. The Government desired to get the shells without delay. In this state of the matter a civilian employee of the Government visited the works of the plaintiff and urged it to deliver the gauges. It refused to deliver them under its contract with the American Machine Co. and on its credit and stated that it would not deliver them unless it received some money or some. assurance from the Government that it would pay for the gauges if the American Machine Co. failed to do so. Thereupon this civilian employee told the plaintiff to go ahead with the work and deliver the gauges, and verbally assured it that if the American Machine Co. did not pay for the gauges after delivery the Government would. This assurance was the next day verbally confirmed by the civilian employee’s superior officer, a Captain Strand, both of whom were connected with the office of the Ordnance' Department of the Detroit district. Thereafter the plaintiff manufactured 58 gauges and, as required by the contract between the Government and the American Machine Co., sent them to the ordnance office of the Government at Detroit for inspection. Thejr were inspected, found satisfactory, and returned to the plaintiff to be delivered to the American Machine Co., and they were afterwards delivered to it. The American Machine Co. failed to pay for the gauges. It afterwards ■went into bankruptcy and the plaintiff filed its claim against the bankrupt’s estate for all of the 70 gauges contracted for by it with the bankrupt, claiming the sum of $7,780.90. No payment was made to the plaintiff from the bankrupt’s estate.
The court has found that there was no proof of authority on the part of either the said civilian employee or Captain Strand, or both, to bind the United States to pay for these gauges if the American Machine Co. failed to do so, or to make a contract of any kind in connection with the manufacture and delivery of these gauges. It does not become *770necessaiy, therefore, to pass upon the question whether, had such authority existed, the verbal assurance given in this case would have been binding upon the Government.
The plaintiff is not entitled to recover, and the petition should be dismissed. It is so ordered.
. Hay, J.udge; Downey, Judge; Booth, Judge; and Camp-beltj, Chief Justice, concur.